Citation Nr: 1003984	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-00 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to burial benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1960 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision in 
which the RO denied the appellant's claims.  The appellant 
perfected a timely appeal.  

The appellant testified at a Board hearing in November 2009 
before the undersigned Veterans Law Judge; a transcript of 
that hearing has been reviewed and associated with the claims 
file.  


FINDINGS OF FACT

1.  The Veteran's death certificate showed that he died in 
July 2006, and the immediate cause of death was listed as 
exsanguination.  The manner of death was ruled a suicide.  

2.  At the time of the Veteran's death, service connection 
had been established for posttraumatic stress disorder 
(PTSD).  

3.  Competent medical evidence shows that the Veteran's 
service-connected PTSD contributed materially and 
substantially to cause his death.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107; 38 
C.F.R. §§ 3.102, 3.302, 3.312 (2009).

2.  The criteria for payment of VA burial benefits have been 
met. 38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. §§ 3.1600, 
3.1601 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found in part at 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with these issues given the fully favorable 
nature of the Board's decision.

II. Analysis

The survivors of a Veteran who has died from a service- 
connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  38 
U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

In the instant case the Veteran's death certificate listed 
the immediate cause of death as exsanguination with an 
underlying cause of multiple sharp force bilateral wrist 
injuries.  The manner of death was listed as a suicide.  An 
autopsy was performed and the findings were consistent with 
the death certificate.  The cause of death was listed as 
exsanguination due to multiple sharp force bilateral wrist 
injuries.  The manner of death was listed as suicide.  

At the time of the Veteran's death, he had established 
entitlement to service connection for PTSD which was 
evaluated as 100 percent disabling.  

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for a 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a) (2009).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide. The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b) (2009).

Taking into account the relevant evidence, and resolving any 
reasonable doubt in the appellant's favor, the Board finds 
that service connection is warranted for the cause of the 
Veteran's death.  

The Veteran was 100 percent service-connected for PTSD.  The 
appellant testified at the November 2009 Board hearing that 
the Veteran suffered emotionally, had nightmares every night, 
was anti-social, and could not get along with people.  She 
stated that the Veteran would say that he hated the way he 
was but could not help it.  The Board notes that the Veteran 
had been suffering from PTSD for many years.  VA granted the 
Veteran service connection for PTSD with a non-compensable 
evaluation effective April 1981.  In a May 1982 rating 
decision his initial rating was increased to 30 percent 
disabling.  His mental health condition continued to 
deteriorate and his evaluation was increased to 70 percent 
effective September 1989.  Then, in December 1990, the 
Veteran was awarded a total disability rating and in April 
1996 he was awarded a permanent rating.  The appellant's 
representative, at the November 2009 hearing, argued that the 
Veteran's long standing history of PTSD was instrumental in 
the Veteran reaching the point that the taking of his life 
would relieve him of all the years of torment that his PTSD 
caused him and his family.  

In a July 2008 statement, Dr. M.D., stated that he was the 
attending physician for the Veteran for thirteen years before 
his death.  Dr. M.D. stated that the Veteran suffered from 
significant and severe PTSD which in his opinion was a 
proximate cause to his suicide.  

The evidence shows that the disability incurred in service, 
PTSD, caused or contributed substantially or materially to 
cause the Veteran's death.  The July 2008 statement from Dr. 
M.D. shows that the Veteran's service-connected disability, 
PTSD, was the immediate cause or was etiologically related to 
the Veteran's death.  

Accordingly, after resolving all reasonable doubt in the 
appellant's favor, the Board finds that the Veteran's 
service-connected PTSD contributed substantially and 
materially to his death.  The evidence of record shows that 
the Veteran's service-connected PTSD rendered the Veteran to 
have an unsound mind and ultimately led to him taking his own 
life to relieve his emotional pain.  Therefore, service 
connection for the cause of the Veteran's death is warranted.

Entitlement to Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a 
result of a service-connected disability or disabilities, 
certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).  
Having determined that the Veteran died as a result of a 
service-connected disability and after a careful review of 
the evidence in this case, the Board concludes that the 
requirements for burial benefits have been satisfied.


ORDER

Service connection for the cause of the Veteran's death is 
granted.

Entitlement to burial benefits is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


